DETAILED ACTION
This application contains claims directed to the following patentably distinct species:
Species A: Figure 1
Species B: Figure 2
Species C: Figure 3A
Species D: Figure 3B
Species E: Figure 3C
Species F: Figures 3D-3E
Species G: Figures 3F-3G
Species H: Figures 5-6
Species I: Figure 7A
Species J: Figure 7B
Species K: Figure 7C
Species L: Figures 7E-7F
Species M: Figure 8
Species N: figure 9
The species are independent or distinct because Species A depicts a jacket with a pocket, neck seal, wrist seal and a pocket fixed to the jacket at the edges of the pocket with a zipper extending down the middle of the pocket, and attachment means to flatten the pocket when not in use, Species B depicts a jacket with a hood over the neck seal, an optional face shield and pocket with a pair of reinforcing elements, Species C depicts a jacket with a neck seal, a gusset forming part of the neck seal and a zipper to access the gusset; Species D depicts a jacket with a neck seal with a gusset attached by a V shape securing means, Species E depicts a jacket with a partially transparent neck seal making the zipper visible, the neck seal having a body extension to assist in placement of the neck closure tab, Species F depicts a jacket with neck seal having a gusset, the gusset having an upper edge not directly attached to the jacket and a securing element, Species G depicts a jacket with neck seal having a gusset, a gusset cover overlapping a majority of the gusset, gusset securing means mated with a corresponding gusset securing means, Species H depicts a jacket with a neck seal, a neck tab, the body of the neck seal and neck tab sloped/angled downwardly, Species I depicts a wrist seal of a continuous thickness from the first end to the second end, Species J depicts a wrist seal with an embossed portion, having the first end thinner than the second end, with the overlapping gap reduced, Species K depicts a wrist seal with a compressed region at the first end, the compressed region is thinner than the second end, Species L depicts a cuff/ wrist seal having a tab with an arcuate portion and one end formed with a width larger than the other end, Species M depicts a pocket on a front side of a jacket, a primary receptacle covered by a flap, two minor receptacles, Species N depicts a pocket with a primary receptacle and minor receptacles as individual elements, the front panel including anchor means at the upper edge.
Figures 6A-6C depict prior art, Figure 7D appear to be generic.
In addition, these species are not obvious variants of each other based on the current record.

Applicant is to elect one of the following Sub-species of seal construction (election required for all Species A-L):
Sub-species 1: the seal formed by joining two or more panels of waterproof textile along to form the body and a substantially watertight seam joining the textile.
Sub-species 2: the seal formed by separate elements and coating or laminating a waterproof coating layer onto the seals and a portion of the garment thereby fixing the seal to the garment.
The Sub-species are independent or distinct because the different Sub-species each have mutually exclusive characteristics of such Sub-species, Sub-Species 1 and Sub-Species 2 are mutually exclusive as noted above.

Applicant is to elect one of the following Sub-species of the wrist seal free edge (election only required if Species I-L above is elected):
Sub-species a: the free edge formed with the same thickness of seal body.
Sub species b: the free edge formed with a thickness thinner than seal body.
The Sub-species are independent or distinct because the different Sub-species each have mutually exclusive characteristics of such Sub-species, Sub-species a and Sub-species b are mutually exclusive as noted above.

Applicant is to elect one of the following Sub-Species of the wrist seal free edge construction (election only required if Species b above is elected):
Sub-Species b1: the thickness of the free edge in the range of 0.01mm to 0.1mm and graduates to the thickness of the body which may be up to 5mm.
Sub-Species b2: the free edge is a uniform thickness and is compressed with a heat process or an embossing process such that the free edge can be of a desired thickness. 
The Sub-species are independent or distinct because the different Sub-species each have mutually exclusive characteristics of such Sub-species, Sub-species b1 and Sub-species b2 are mutually exclusive as noted above.

Applicant is to elect one of the following Sub-Species of pocket construction (election only required if Species M above is elected):
M1: the pocket formed with a front panel attaches to a rear panel, the rear panel affixed to the jacket.
M2: the pocket formed with a front panel attached to the front panel of the jacket.
The Sub-species are independent or distinct because the different Sub-species each have mutually exclusive characteristics of such Sub-species, Sub-species M1 and Sub-species M2 are mutually exclusive as noted above.

Applicant is to elect one of the following Sub-Species of construction of pocket minor receptacles (election only required if Species M above is elected):
Ma: the minor receptacles formed from either two sheets of material bonded or fixed together, 
Mb: the minor receptacles formed from a single sheet folded over and fixed together to make the minor receptacles.
Mc: a divider disposed within the major receptacle to separate the major receptacle into two or more discrete receptacles. 
The Sub-species are independent or distinct because the different Sub-species each have mutually exclusive characteristics of such Sub-species, Sub-species Ma, Sub-species Mb and Sub-species Mc are mutually exclusive as noted above.

Applicant is to elect one of the following Sub-Species of the minor receptacles openings (election only required if Species M above is elected):
Mi: the openings of the minor receptacles accessible at left and right edges of the pocket, fixed to both the real panel and the front panel.
Mii: the minor receptacles fixed only at respective openings to the front panel and rear panel allowing for the receptacles to be displaced, rolled up, folded or inverted within the major receptacle.
The Sub-species are independent or distinct because the different Sub-species each have mutually exclusive characteristics of such Sub-species, Sub-species Mi and Sub-species Mii are mutually exclusive as noted above.

In addition, these Sub-species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant was not contacted to make an oral election to be above restriction requirement due to the complexity of the restriction requirement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732